Citation Nr: 0315256	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-05 041	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for pneumonia.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
tuberculosis.  

3.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.  

This matter initially came before the Board on appeal from an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a decision dated May 5, 2003, the Board determined that 
new and material evidence had not been presented to reopen 
claims of service connection for pneumonia and for residuals 
of tuberculosis and denied the veteran's appeal of those 
issues.  A claim for a compensable evaluation for malaria, 
also on appeal to the Board, was deferred pending development 
of the evidence, and no Board decision on that matter was 
issued.  Thereafter, in June 2003, the Board learned that the 
veteran had died in January 2003 prior to the Board's May 
2003 decision.


FINDINGS OF FACT

1.  The Board issued a decision in May 2003 on the veteran's 
application to reopen claims of service connection for 
pneumonia and for residuals of tuberculosis and ordered 
further development of the evidence pertaining to a claim for 
a compensable evaluation for malaria.

2.  The Board was notified in June 2003 that the veteran had 
died in January 2003, prior to the Board's May 2003 decision 
and prior to final appellate consideration by the Board of 
the claim for a compensable evaluation for malaria.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran in January 2003, the 
Board had no jurisdiction to adjudicate his claims in May 
2003, and the May 2003 Board decision was a nullity when it 
was issued.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2002); Smith v. Brown, 10 Vet. App. 330, 334 
(1997).

2.  The RO's decision denying the application to reopen 
claims for service connection for pneumonia and for residuals 
of tuberculosis and denying the claim for a compensable 
evaluation for malaria must be vacated, and the appeal of 
those claims to the Board must be dismissed.  Smith v. Brown, 
10 Vet. App. at 334; Landicho v. Brown, 7 Vet. App. 42, 44 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On May 5, 2003, the Board promulgated a decision in this case 
determining that new and material evidence had not been 
presented to reopen claims for service connection for 
pneumonia and residuals of tuberculosis.  A claim for a 
compensable evaluation for malaria, also on appeal to the 
Board, was deferred pending development, and no Board 
decision on the matter had been issued.

Thereafter, in June 2003, the Board was informed that the 
veteran had died in January 2003.  Thus, the Board's May 2003 
decision on the application to reopen claims of service 
connection for pneumonia and for residuals of tuberculosis 
had been issued after the veteran's death, and a decision on 
the claim for a compensable evaluation for malaria was still 
pending on appeal to the Board at the time of the veteran's 
death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. at 333-34; Landicho 
v. Brown, 7 Vet. App. at 47.  As the veteran died before the 
Board issued its decision in May 2003, the Board had no 
jurisdiction to address the claims which were the subjects of 
that decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  Similarly, the Board has no 
jurisdiction to render a decision on the claim for a 
compensable evaluation for malaria now that the veteran has 
died.

In Landicho, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant dies during the 
course of an appeal to the Court but before a decision has 
been rendered by the Court, the appropriate remedy is to 
vacate the Board's decision and dismiss the appeal.  In Yoma 
v. Brown, the Court noted that the act of vacating the 
Board's decision had the legal effect of nullifying the 
underlying decision on the same claims by the RO because the 
RO's decision was subsumed by the Board's decision.  Yoma v. 
Brown, 8 Vet. App. 298, 299 (1995); 38 C.F.R. § 20.1104 
(2002).  The vacatur of the Board's decision and dismissal of 
the appeal ensures that the decision by the Board and the 
underlying decision by the RO, which was subsumed by the 
Board's decision, will have no preclusive effect in the 
adjudication of any claims which may ensue in the future for 
accrued benefits derived from the veteran's entitlements, if 
any.  See Yoma v. Brown, 8 Vet. App. at 299.

In this case, the veteran had died before the Board's May 
2003 decision was issued, and therefore the Board's decision 
was a nullity when it was issued.  Smith v. Brown, 10 Vet. 
App. at 334 (Board's having proceeded erroneously to 
adjudicate the veteran's claims after his death rendered the 
Board's decision a nullity).  Accordingly, in a separate 
order issued simultaneously with this order, the Board has 
vacated its May 2003 decision as to the application to reopen 
claims for service connection for pneumonia and for residuals 
of tuberculosis.

Because the Board's May 2003 decision on the claims to reopen 
was a nullity when issued, the underlying decision of the RO 
on these claims cannot be said to have been subsumed by the 
Board's decision.  Cf. Johnson v. West, 11 Vet. App. 225, 228 
(1998).  Moreover, the claim for a compensable evaluation for 
malaria was not the subject of any decision by the Board.  
Therefore, the Board must order the RO to vacate its August 
2001 rating decision on all three of the veteran's claims 
which were before the Board on appeal at the time of the 
veteran's death because none of them were subject to a Board 
decision issued prior to the veteran's death but the finality 
of the rating decision on those claims nevertheless had been 
abated by the veteran's appeal to the Board.  Landicho v. 
Brown, 7 Vet. App. at 52.  




ORDER

The Regional Office is directed to vacate its August 2001 
decision denying applications to reopen claims of service 
connection for pneumonia and residuals of tuberculosis and 
denying a claim for a compensable evaluation for malaria; the 
appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



